OpINIÓí!' DEL TRIBUNAL.
Considerando: que no bay razón alguna que justifique el becbo de la consignación de la cantidad en cuestión ante el Tribunal de Distrito de San Juan, cuando el que requirió su eíatrega fue el Juez Municipal de Bayamón.
Considerando: que siendo éste el que originariamente co-noció del juicio principal, ordenó la retención de la cantidad y después su alzamiento y entrega á Don Julio Montell, y devuelta á dicba autoridad judicial la jurisdicción por virtud del recurso de apelación resuelto, sólo ella está en condiciones de resolver lo procedente sobre la consignación.
Vista: la Ley autorizando los autos de certiorari, apro bada en 10 de Marzo último.
S<e declara: que la consignación está mal becba ánte e! Tribunal de San Juan y éste remitirá el comprobante de de pósito de los cuatrocientos ochenta dollars en la mercantil de De Ford y Ca., al Juzgado Municipal de Bayamón, para que proceda con arreglo á derecho; remítase copia certificada de esta resolución á la Corte de San Juan, para su cumplimiento, y devuelvánse las actuaciones originales que remitió..
*329Jueces concurrentes: Sres. Presidente, Quiñones y Aso-ciados Hernández, Figueras y MacLeary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista este caso.